           Case 3:19-cr-03489-CAB Document 137 Filed 06/10/20 PageID.438 Page 1 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November I, 1987)

             JORGE LUIS ORTIZ-BARAJAS (3)                              Case Number:         19CR3489-CAB

                                                                    CRAIG J. LEFF
                                                                    Defendant's Attorney
USM Number

• -
THE DEFENDANT:
                                  75711065
                                                                                                           I   JUN 1 o2020       I
                                                                                                         CLErK i..J 5 DISTRICT COUHT
                                                                                                      SOUTHEfl~ 0 STHJCT OF CJ~L!FOHNIA
 lZl pleaded guilty to count(s)         TEN (10) OF THE TEN-COUNT INFORMATIO                          BY                        DEPUTY


 D  was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Connt
Title & Section                        Natnre of Offense                                                              Number(s)
8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                                10




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                is           dismissed on the motion of the United States.
                  --------------
       Assessment: $100.00 - WAIVED


 D     JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZI   No fine                •        Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
         Case 3:19-cr-03489-CAB Document 137 Filed 06/10/20 PageID.439 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JORGE LUIS ORTIZ-BARAJAS (3)                                            Judgment - Page 2 of2
CASE NUMBER:               19CR3489-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (305 DAYS).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •      as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                        19CR3489-CAB
